UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2214



CHARLES H. WILKES,

                                               Plaintiff - Appellant,

             versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CA-01-142-7-BR-1)


Submitted:    May 30, 2003                    Decided:   June 20, 2003


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Davis, II, Lumberton, North Carolina, for Appellant.
Frank D. Whitney, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles H. Wilkes appeals the district court’s order adopting

the recommendation of the magistrate judge and upholding the

Commissioner’s decision denying Wilkes’ application for disability

insurance benefits. We have reviewed the record and the opinion of

the district court and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Wilkes v.

Barnhart, No. CA-01-142-7-BR-1 (E.D.N.C. Sept. 3, 2002).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2